Citation Nr: 0216352	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
splenectomy, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for diffuse 
histiocytic lymphoma, status post, pancreatectomy, partial 
gastroectomy, Billroth II (diffuse histiocytic lymphoma), 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 until April 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.

The Board notes that the veteran's September 2000 statement, 
in which he requested an increased rating, also noted his 
inability to work.  That statement can be construed as a 
claim of entitlement to individual unemployability.  As the 
Board has no present jurisdiction over that issue, the matter 
is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  With respect to his splenectomy, the medical evidence 
does not show that the veteran is experiencing any 
complications with such as systemic infections with 
encapsulated bacteria.   

3.  The veteran's residuals of diffuse histiocytic lymphoma 
include epigastric pain following every meal, along with 
occasional nausea, vomiting and heartburn; the medical 
evidence does not reveal a loss of normal body weight, 
steatorrhea, malabsorption, diarrhea or severe malnutrition.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for splenectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.117, Diagnostic Code 7706 
(2002).

2.  The schedular criteria for an evaluation in excess of 30 
percent for residuals, diffuse histiocytic lymphoma, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7347 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In July 1989, the veteran was awarded a non-service connected 
pension for splenectomy, diffuse histiocytic lymphoma and 
three other disabilities not pertinent to the present claim.  
Following that decision, the veteran was first awarded 
service connection for splenectomy and for diffuse 
histiocytic lymphoma in a March 1992 rating decision.  He was 
assigned a 30 percent disability evaluation for each 
condition.  In September 2000, the veteran expressed his 
desire for an increased rating for these service connected 
disabilities.  A June 2001 rating decision confirmed the 
earlier 30 percent evaluations.  The veteran disagreed with 
that determination and initiated an appeal.  

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a statement of the case issued in December 2001.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
As a result of such efforts, the claims file now contains VA 
outpatient treatment reports dated December 1998 to October 
2001, as well as reports of VA hospitalization dated in 
October 1988, February, March, April and May of 1989 and 
October 2000.  Also of record are VA examination reports 
dated in June 1991 and January 2001.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Thus, the obligation under 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), that 
the RO provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence is now moot.   

Relevant law and regulations

Increased disability ratings- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating by analogy

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. 4.20 (2002).


Factual background

A review of the claims file reveals that around October 1987, 
the veteran was hospitalized after passing out at a bowling 
alley.  The hospitalization lasted for 3 days, at which time 
he was sent home with iron pills.  One month later, the 
veteran experienced generalized abdominal pain without 
nausea, vomiting or diarrhea.  The pain persisted, and the 
veteran underwent testing and further hospitalization.  In 
October 1988 an upper endoscopy was performed.  Subsequently, 
in March 1989, the veteran underwent a gastroduodenectomy and 
Billroth II anastomosis, splenectomy.  

Medical evidence during the relevant appeals period indicates 
complaints of chest pains in October 2000, but such pain 
appeared to relate to a cardiac condition rather than to the 
residuals of the veteran's splenectomy or his diffuse 
histiocytic lymphoma.  

An outpatient treatment report dated in January 2001 noted 
complaints of epigastric pain occurring approximately 10 to 
15 minutes following every meal.  The veteran reported 
questionable relief with Lansoprazole.  He also stated that 
he frequently had to take Maalox for relief.  The veteran 
reported occasional nausea and vomiting, with episodes of 
heartburn occurring about once every 2 weeks.  The veteran 
reported that he had a good appetite and he denied any weight 
loss or gain.  He reported experiencing some increased 
fatigue.  He reported regular bowel movements and denied 
diarrhea or constipation.  He denied any other abdominal 
pain.  The clinical assessment was gastroesophageal reflux 
disease (GERD).  There was no evidence of ulcer disease and 
no obvious residuals of pancreatectomy.

The veteran was examined by VA in January 2001.  He 
complained of on-and-off epigastric pain after eating.  He 
reported that the pain felt like gas.  The pain occurred in 
the morning and would sometimes disappear and return again 
within 1.5 to 2 hours.  The veteran stated that he would just 
bear the pain, though occasionally he would take Maalox or 
Simethicone and the pain would be relieved.  He also reported 
infrequent vomiting.  Upon physical examination, the veteran 
had a normal sinus rhythm, with no heart murmur, masses, 
cardiomegaly or cardiac arrhythmia.  No ulceration was noted.  
The abdomen had mild epigastric discomfort on palpation.  The 
veteran had normoactive bowel sounds with no masses or 
organomegaly.  The examiner rendered an impression of diffuse 
histiocytic lymphoma, status post pancreatectomy, partial 
gastrectomy, Billroth II and splenectomy.  He was 
additionally diagnosed with iron deficiency anemia.  His 
hemoglobin level was 8.5.    

An October 2001 treatment report noted complaints of 
epigastric pain and heartburn over the past several months.  
Lansoprazole offered some relief but the veteran still 
experienced pain throughout the entire day.  He stated that 
the pain was worse at night.  He denied nausea, vomiting, 
abdominal pain, diarrhea or constipation.  He further denied 
shortness of breath and dypsnea on exertion, as well as any 
change in his bowel habits, or his appetite.  He had not 
experienced any recent weight gain or loss.  Objectively, the 
abdomen was soft and nontender.  Bowel sounds were heard and 
no masses were palpable.  The examiner concluded that the 
epigastric pain could be secondary to GERD.  The veteran was 
also diagnosed with anemia, iron deficiency.  That report 
noted a hemoglobin level of 13.4.  Elsewhere of record it is 
indicated that such a hemoglobin reading was acquired in 
tests conducted in December 2000.

Analysis

I.  Entitlement to an increased rating for splenectomy.  

The Board notes that the Rating Schedule with respect to 
hemic and lymphatic systems was revised effective October 
1995.  Thus, the veteran's March 1992 assignment of a 30 
percent rating pursuant to Diagnostic Code 7706 was based on 
an earlier version of the Code.  Under the present version, a 
maximum evaluation of 20 percent is for application for 
splenectomy.  A note to that Code section instructs that 
complications such as systemic infections with encapsulated 
bacteria were to be rated separately.  

While the 30 percent rating initially assigned under 
Diagnostic Code 7706 in March 1992 is no longer available 
under present law, 38 C.F.R. § 3.951(a) provides that a 
readjustment to the Schedule shall not be grounds for a 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability at issue has actually improved.  As no such 
evidence of medical improvement is shown here, the veteran is 
entitled to a continuation of his 30 percent evaluation under 
the previous version of Diagnostic Code 7706.  However, as 
the highest attainable rating under the present version of 
Diagnostic Code is 20 percent, that Code section cannot serve 
as a basis for a higher rating.  

Furthermore, the Board notes that the medical evidence fails 
to establish any findings of complications with such as 
systemic infections with encapsulated bacteria such as to 
warrant a separate rating for splenectomy residuals as 
provided under Diagnostic Code 7706.  
  
II.  Entitlement to an increased rating for diffuse 
histiocytic lymphoma.

The veteran is presently rated at 30 percent for residuals of 
diffuse histiocytic lymphoma, pursuant to Diagnostic Code 
7347.  That Code section was assigned by analogy.  The Board 
notes that, in the June 2001 rating decision, the RO stated 
that the veteran's condition was rated as analogous to an 
ulcer.  In actuality, however, Diagnostic Code 7347 relates 
to pancreatitis.  The Board notes that Diagnostic Codes 7305 
and 7306, concerning duodenal and marginal ulcers, are not 
closely analogous to the veteran's condition in that the 
rating criteria for those conditions largely focus on the 
extent to which symptoms are relieved by ulcer therapy.  As 
such, those Code sections do not readily apply in the case of 
the veteran's residuals, diffuse histiocytic lymphoma.  For 
this reason, Diagnostic Codes 7305 and 7306 will not be 
considered in the following analysis.  Instead, the focus 
will lie on the presently assigned Diagnostic Code 7347, for 
pancreatitis, as well as Code sections for anemia and Non-
Hodgkin's lymphoma, which will be discussed below.  

It is noted that, during the course of this appeal, the 
Rating Schedule for disabilities of the digestive system has 
been amended, effective July 2002.  However, the revisions 
did not affect Diagnostic Code 7347, which remained 
unchanged.  Therefore, an analysis under old and new law, as 
provided by Karnas v. Derwinski, 1 Vet. App. 308 (1991) is 
not required here.

Under Diagnostic Code 7347, for pancreatitis, a 30 percent 
evaluation is warranted for moderately severe symptoms, with 
at least 4-7 typical attacks of abdominal pain per year with 
good remission between attacks.  A 60 percent evaluation 
applies where the evidence demonstrates frequent attacks of 
abdominal pain, loss of normal body weight and other findings 
showing continuing pancreatic insufficiency between acute 
attacks.  A 100 percent evaluation is warranted for 
frequently disabling attacks of abdominal pain with few pain 
free intermissions and with steatorrhea, malabsorbption, 
diarrhea and severe malnutrition.  

While the evidence reveals that the veteran suffers from 
epigastric pain occurring routinely after meals, there was no 
loss of normal body weight or other findings of pancreatic 
insufficiency in between acute attacks such as to justify the 
next-higher 60 percent evaluation under Diagnostic Code 7347.  
Moreover, his epigastric pain was not shown to be disabling 
and the medical evidence does not establish steatorrhea, 
malabsorption, diarrhea or severe malnutrition to justify a 
100 percent rating under this Code section. 

The Board has also considered whether any alternate Codes may 
serve to afford the veteran a higher rating for his 
residuals, diffuse histiocytic lymphoma.  The medical 
evidence contains a finding of iron deficiency anemia.  
Therefore, Diagnostic Code 7700 has been considered.  Under 
that Code section, a 70 percent rating is for application 
where hemoglobin is 7 gm/100 ml or less, with findings such 
as dyspnea on mild exertion, cardiomegaly, tachycardia (100 
to 120 beats per minute) or syncope (three episodes in the 
last six months.)  A 100 percent evaluation applies where 
hemoglobin is 5 gm/100 ml or less, with findings such as high 
output congestive heart failure or dyspnea at rest.  (It is 
noted that, as this Code section does not fall under 
38 C.F.R. § 4.114 for liver disease, it has not been affected 
by Code revisions made during the course of this appeal.) 

The evidence of record shows hemoglobin levels of 8.5 in 
October 2000 and 13.4 in December 2000.  These levels do not 
satisfy the above criteria for increased ratings under 
Diagnostic Code 7700.  Moreover, the veteran denied loss of 
body weight in 
January and October 2001.  Additionally, in October 2001, the 
veteran denied shortness of breath and dyspnea on exertion.  
Finally, there is no evidence of tachycardia, and both the VA 
examination report in January 2001 and an outpatient 
treatment record in October 2001 explicitly state that the 
veteran did not have cardiomegaly.  

Finally, as there is no showing of active non-Hodgkin's 
lymphoma, and as the record does not indicate that the 
veteran is in a treatment phase for that condition, 
Diagnostic Code 7715 can not afford an increased rating in 
this case.  

III.  Final Considerations  

In conclusion, regarding the veteran's claims of entitlement 
to increased ratings for residuals of a splenectomy and for 
diffuse histiocytic lymphoma, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant.  Therefore, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
service-connected disabilities have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria having not been met, an increased 
rating for residuals, splenectomy is denied.  

The schedular criteria having not been met, an increased 
rating for diffuse histiocytic lymphoma is denied.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

